Title: From George Washington to Brigadier General Alexander McDougall, 18 April 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Morris Town 18th April 1777

Just after I had wrote very fully to you this Morning I recd yours of the 17th. By the inclosed Resolutions of Congress, which came to hand this day, and which are additions and Amendments to the former Articles of War, you will find that every Continental General has a right to carry the Sentence of a General Court Martial into execution in the State in which he commands. And I shall esteem it as a favr if every General Officer will exercise his own Judgment, as to the propriety of executing the Sentence, except the Case should be very particular.

None of the Eastern Continental Troops who have not had the Small pox should be suffered to pass peekskill without innoculation, for it is impossible to avoid the infection upon the Road.
By three Deserters who are just come in, we are informed that the 10th 37th 38th & 52d Regs. laying upon Staten Island were ordered, the day before yesterday, to hold themselves in readiness to embark at an hours warning, the place of destination unknown. Their Numbers about 900 non commissioned Officers included. I give you this intelligence, that you may keep a good look out, lest they should be intended to pay you another Visit.
I shall take proper Notice of Lieutenant Wells when Wards Regiment is paid off.
Upon your hint for making up Cartridges, with a mixture of Buck Shot, I immediately ordered the Commissary of Stores in this department to prepare a quantity of that kind, and I think it would be well if you were to do the same.
By a Resolve of Congress which came to my hands since I wrote you this Morning, the Pay of Majors of Brigade is augmented to 50 dollars ⅌ Month, to take place from the 12th Inst. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. The pay of Chaplains is also augmented to 40 dollars ⅌ Mo. from 12th April.

